Citation Nr: 0212563	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-14 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals for a 
diskectomy at C5-C6.


REPRESENTATION

Appellant represented by:	Elie Halpern


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's service-connected PTSD has been 
characterized as moderately severe in degree, with symptoms 
including chronic sleep disturbances, avoidance of others, 
and a tendency to anger escalation.

3.  There is competent medical evidence establishing an 
etiological relationship between residuals of a diskectomy at 
C5-C6 and service.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

2.  Residuals of a diskectomy at C5-C6 were incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a March 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001).   This issuance, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims, as well as which portion of that evidence (if any) 
was to be provided by him and which portion the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002). 


II.  Entitlement to a higher initial evaluation for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

The RO has evaluated the veteran's PTSD at the 30 percent 
rate under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  
This evaluation contemplates PTSD which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In this case, the initial 30 percent evaluation was based on 
the results of a May 1999 VA PTSD examination, which included 
a social and industrial survey portion.  During this 
examination, the veteran described his history of being 
assaulted by a gang of men during service and subsequently 
suffering from such symptoms as "foggy thinking," avoidance 
of others, nightmares, sleep disturbances, difficulty with 
concentrating and memorization, hypervigilance, and a 
tendency to "anger escalation."   He noted that he was 
currently working at a video store.  Specific symptoms that 
were denied by the veteran included flashbacks (although 
"vivid memories" were described), hallucinations, 
delusions, and suicidal and homicidal thoughts.  An 
examination revealed good eye contact, no gross memory 
defects, some indecisiveness, and a mood of moderate anxiety.  
The examiner noted that the veteran had been "forced to work 
longer hours, and feeling more stress" recently.  The Axis I 
diagnosis was moderately severe PTSD, with a Global 
Assessment of Functioning (GAF) score of 60 assigned.

In reviewing the veteran's May 1999 VA examination report, 
the Board is aware that several of the specific symptoms 
cited in the criteria for a 50 percent evaluation are not 
present, including a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; and panic attacks more 
than once a week.  However, the veteran indicated limitations 
in his ability to interact with others and a tendency to 
anger escalation, which is suggestive of mood disturbances.  
Finally, the characterization of the veteran's PTSD as 
moderately severe in degree suggests a level of disability 
that is closer to that contemplated by the criteria for a 50 
percent evaluation than that for a 30 percent evaluation.  
Accordingly, in view of 38 C.F.R. § 4.7 (2001), an initial 50 
percent evaluation is warranted.

That having been determined, the Board finds no basis 
whatsoever for an initial evaluation in excess of 50 percent.  
The specific symptoms listed in the criteria for a 70 percent 
evaluation, including suicidal ideation, obsessional rituals 
which interfere with routine activities, and neglect of 
personal appearance and hygiene, simply have not been shown 
in this case.  The Board also observes that, during the May 
1999 VA examination, the veteran reported steady employment, 
and he has not presented any subsequent evidence, either lay 
or medical in nature, suggesting a significant worsening in 
his PTSD symptomatology since this examination was conducted.  

Overall, the evidence of record supports an initial 50 
percent evaluation, but not more, for the veteran's service-
connected PTSD.  To that extent, the appeal is granted.

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.  The veteran has submitted 
no evidence showing that his service-connected PTSD has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of, or indeed any, 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Entitlement to service connection for residuals of a 
diskectomy at C5-C6

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

Initially, the Board observes that the veteran's service 
medical records, including his August 1972 separation 
examination report, are negative for complaints or treatment 
regarding cervical spine symptomatology.  The Board does 
observe that the veteran was treated for skull and nasal 
injuries in June 1972 after being "beaten by four people" 
and that service connection has been granted separately for 
residuals of a fractured nose.

Subsequent to service, the veteran first complained of 
cervical symptoms during treatment with a private doctor in 
May 1993.  Degenerative disc disease of C5-C6 was first shown 
by a magnetic resonance imaging study (MRI) conducted at a 
private facility in March 1996.  In April 1996, the veteran 
underwent an anterior cervical diskectomy and interbody 
fusion at C5-C6 and continued to receive private treatment 
for this disability through December 1998.  Several private 
medical records from this period reflect that the veteran 
reported a history of "neckache" following an in-service 
gang assault.

In May 1999, the veteran underwent a VA spine examination, 
with an examiner who reviewed the claims file.  During the 
examination, the veteran described a history of slipping and 
hitting his head while being attacked by several individuals 
in 1972.  The examiner diagnosed status post C5-C6 
diskectomy.  The examination report contains minimal 
commentary as to the etiology of this disorder; the examiner 
noted that "we have no information before 1996 that defines 
the cervical spine" but also stated that "[w]e have some 
history which dates his symptoms to about the mid-1980's, but 
with some symptoms shortly after the accident."  

The claims file also includes a private orthopedic 
examination report, dated in June 2000.  The doctor who 
provided this report did not specifically indicate whether he 
had reviewed the entire claims file, but multiple medical 
records dated from April 1989 to April 1996 that are 
contained in the claims file were cited in the report.  
Relevant diagnoses included status post anterior cervical 
diskectomy and fusion of C5-C6 and rule out C6-C7 disc 
protrusion.  As to the etiology of the veteran's cervical 
spine disorder, the examiner noted the following:

With regard to [the veteran's] cervical 
spine, I think on a more probable than 
not basis, the intervertebral disk 
herniation at C5-6 was a result of the 
assault in 1972.  There are numerous 
studies in the orthopedic and 
neurosurgical literature that show that 
"whiplash" injuries or other cervical 
injuries that were initially thought to 
be benign, do not turn out to be so, and 
over time, the individual who sustained 
the injury develops degenerative disk 
disease with posterior protrusion and 
posterior bar formation. . . . As a 
group, individuals who have "whiplash" 
or other types of cervical injuries have 
an increased incidence of degenerative 
disk disease, cervical herniated 
intervertebral disks and hard disks than 
people who have not been traumatized.  
Given the history of [the veteran's] 
injury and the ultimate finding of a 
herniated intervertebral disk at C5-6, I 
think that certainly [the veteran's] 
cervical discectomy [sic] was on a more 
probable than not basis the result of the 
1972 assault.

Upon a review of the evidence cited above, the Board observes 
that the June 2000 private examination report contains an 
opinion supporting the veteran's contention that he incurred 
a cervical spine disorder as a result of an in-service 
assault in 1972.  While it is not certain that the private 
doctor who provided this report reviewed the entire claims 
file, it is apparent that he was familiar with numerous 
relevant medical records that are contained in the claims 
file.  As such, the Board is satisfied that the conclusions 
contained in this examination report were based on a reliable 
medical history and that the report constitutes highly 
probative medical evidence.

The Board is aware that the May 1999 VA spine examination 
report contains a notation regarding the absence of evidence 
of a cervical spine disorder prior to 1996.  However, this 
examiner did not give a definite opinion as to whether the 
veteran's current disorder was or was not related to service 
and, in fact, made a notation of a "history" of some 
symptoms shortly after the confirmed 1972 incident.  The 
Board is therefore unable to find that this evidence 
contradicts the veteran's own contentions as to in-service 
incurrence of a cervical spine disorder.

Overall, given the findings from the June 2000 report and the 
absence of evidence to the contrary, the Board concludes that 
the evidence of record supports the conclusion that the 
veteran's current residuals of a diskectomy at C5-C6 were 
incurred as a result of service.  Accordingly, service 
connection is warranted for this disorder.

ORDER

Entitlement to an initial 50 percent evaluation for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

The claim of entitlement to service connection for residuals 
for a diskectomy at 
C5-C6 is granted.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

